                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

 In re:
 Theresa McGee,
                                                     Case No:      15-80420
         Debtor(s).                                  Chapter:      13
                                                                                                         C
              MOTION TO APPROVE COMPROMISE AND SETTLEMENT                                      h
                                                                                               a
       COMES NOW Debtor, Theresa McGee, by and through Anthony B. Bush, Special                p
Counsel, pursuant to Rule 9019, Fed. R. Bankr. P., and respectfully moves this Honorable Court t
                                                                                               e
to approve the compromise and settlement of Debtor’s claims against Creditor, Select Portfolio r
                                                                                               :
Servicing, Inc. (“Creditor”). In support of said motion, Debtor states as follows:
                                                                                                     _
1.     On April 1, 2015, Debtor filed a Voluntary Petition under Chapter 13, Title 11, of the
                                                                                                     _
       United States Code which initiated the instant case.                                          _
                                                                                                     _
2.     On October 6, 2020, Debtor initiated an adversarial proceeding (20-08015) against

       Creditor and alleged therein violations of one or more of the following: 11 U.S.C. §§

       105(a), 362(a), 362(k), 524(a), 524(i), 1306(a) and 1327(a); R. 3002.1, Fed. R. Bankr. P.;

       and 15 U.S.C. § 1692, et seq. (“the Action”).

3.     To avoid the costs and uncertainty of further litigation, Debtor and Creditor (hereinafter,

       “the Parties”) have negotiated in good faith and reached an agreement and compromise of

       Debtor’s claims against Creditor.

4.     The terms of the Parties’ agreement have been or will be memorialized in a written

       document. Without limiting such terms, the Parties’ agreement includes payment to

       Debtor in the amount of $16,000.00 in exchange for a dismissal, with prejudice, of all

       Debtor’s claims against Creditor.




                                                 1

 Case 15-80420        Doc 101    Filed 02/03/21 Entered 02/03/21 16:30:18             Desc Main
                                  Document     Page 1 of 3
5.       Accordingly, Debtor respectfully seeks this Honorable Court’s approval of the

         compromise and settlement which constitutes, inter alia, a full and final compromise and

         settlement of Debtor’s claims against Creditor as set forth in the Action.

6.       Debtor proposes to disburse the settlement proceeds of $16,000.00 as follows:

         a.        Chapter 13 Trustee:                 $0.00 1;

         b.        Attorney’s Fees & Expenses:         $8,000.00 2; and

         c.        Debtor:                             $8,000.00 3.

7.       The undersigned counsel understands that he must make application to this Honorable

         Court for the approval of attorney fees and expenses incurred in prosecuting the

         Action.

         WHEREFORE, Debtor respectfully requests that this Honorable Court enter an Order

granting this Motion to Approve Compromise and Settlement.

         RESPECTFULLY SUBMITTED on February 3, 2021.

                                                              /s/ Anthony B. Bush
                                                              Anthony Brian Bush
OF COUNSEL:
The Bush Law Firm, LLC
Parliament Place Professional Center
3198 Parliament Circle 302
Phone:        (334) 263-7733
Facsimile:    (334) 832-4390
Email: anthonybbush@yahoo.com

1    This figure represents the non-exempt amount of the settlement proceeds.
2  This figure is comprised of fees of $8,000.00 and expenses of $0.00. This figure is contingent
upon an Order granting the Application for Attorney Fees and Expenses that has been or will be
filed. Further, as used herein, attorney fees represent the fees as stated within the Application for
Employment of Professional Person for a Specific Purpose filed and approved by Order of this
Court.
3   This figure represents the exempt amount of the settlement proceeds.


                                                  2

    Case 15-80420       Doc 101     Filed 02/03/21 Entered 02/03/21 16:30:18           Desc Main
                                     Document     Page 2 of 3
       abush@bushlegalfirm.com




                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 3, 2021, I served a true and correct copy of the
foregoing document as follows:
By CM/ECF:
                       David S. Clark, Attorney at Law, Bankruptcy Counsel;
                       Sabrina L. McKinney, Chapter 13 Standing Trustee;
                       Danielle Greco, Bankruptcy Administrator; and
                       All Other Parties of Record.

By fax or email:       N/A

By first class mail, postage prepaid and properly addressed:
                        Creditors on matrix not otherwise receiving electronic notice

                                                             /s/ Anthony B. Bush
                                                             Of Counsel




                                                 3

 Case 15-80420       Doc 101      Filed 02/03/21 Entered 02/03/21 16:30:18              Desc Main
                                   Document     Page 3 of 3
